Citation Nr: 0700224	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of limitation of motion, as a residual of a 
right knee meniscectomy, rated as 50 percent disabling from 
May 22, 2002; 20 percent disabling from December 22, 2004; 
and 40 percent disabling from December 7, 2005.  

2.  Evaluation of mild instability of the right knee, 
currently rated as 10 percent disabling from December 22, 
2004.  

3.  Evaluation of limitation of flexion of the right knee, 
currently rated as 10 percent disabling, from December 7, 
2005.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals on 
the basis of rating decisions entered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This appeal in its entirety is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran was afforded a hearing before the Board, sitting 
at the Seattle RO, in October 2002, before a Veterans Law 
Judge (VLJ) that is no longer employed by the Board.  
Consequently, in October 2006, the Board advised the veteran 
by letter that the law requires that the VLJ who conducts a 
Board hearing on appeal must participate in any decision on 
that appeal. 38 C.F.R. § 20.707 (West 2002).  In addition, 
the veteran was asked whether he desired to have a new Board 
hearing.  He responded in the affirmative shortly thereafter, 
requesting a hearing before a Board VLJ at the regional 
office (i.e., a Travel Board hearing).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal involving his claims 
for increased VA compensation for right 
knee disablement.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


